Citation Nr: 0804994	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  06-02 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Whether termination of non-service connected pension 
benefits based on excessive income, effective September 1, 
2000, was proper.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from October 1969 to July 
1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from November 2004, and September 2005 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he has an acquired psychiatric 
disorder to include PTSD that is related to his period of 
military service. He specifically argues that his PTSD is a 
result of traumatic experiences that he was subjected to 
during service, while in boot camp. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred. 38 
C.F.R. § 3.304(f) (2007). 

VA medical records on file document that the veteran has been 
diagnosed with PTSD. However, the record is quiescent 
regarding information necessary to verify that his claimed 
PTSD stressors occurred. The veteran's asserts that his 
stressors include his near drowning and an assault by a 
superior while in boot camp, neither of which he sought 
treatment for or reported to anyone. He also reports that his 
overall stressors include the deaths of two fellow recruits 
that occurred during his period of boot camp.  At page 5 of 
the travel board hearing transcript, the veteran relates that 
one service man took his own life in the squad bay, and the 
other died of a gunshot wound to the head on the rife range.  

While there is a dearth of information for verification of 
the claimed boot camp incidents, review of the veteran's 
service personnel records shows that he was in boot camp from 
October 2 through December 6 1969, and he was assigned to the 
"2d RTBN, RTR, MCRD, Parris Island. Potentially this 
information could help to verify the reported service 
stressors he has reported, particularly the deaths of two 
fellow recruits during this time.

In November 2004 the RO notified the veteran that his VA 
pension benefits would be terminated due to excessive income. 
In December 2004, the veteran filed a notice of disagreement 
with the rating action. Review of the record shows tat the RO 
has communicated with the veteran on the matter, most 
recently in June 2006.  However, VA has not yet issued a 
statement of the case as to the issue of entitlement to 
nonservice-connected pension benefits. The Board is, 
therefore, obligated to remand this issue. See Manlicon v. 
West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1. The RO must review the claims file and 
ensure that all notice and development 
obligations have been satisfied in 
accordance with the provisions of 38 
C.F.R. § 3.159 (2007).

2.  The RO should prepare a letter 
restating the veteran's specific accounts, 
and requesting that the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) provide any available information 
which might corroborate the veteran's 
alleged in- service stressors: The deaths 
of two recruits in his service boot camp 
period, from October 2 through December 6 
1969, in the "2d RTBN, RTR, MCRD, Parris 
Island.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record. If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

3.  Appropriate action, including the 
issuance of a statement of the case and 
notification of the veteran's appellate 
rights on the issue of termination of non-
service connected pension benefits based 
on excessive income. 38 U.S.C.A. §§ 1503, 
1521, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.271, 3.272 
(2007). The veteran and his representative 
should be informed of the requirement of 
filing a timely substantive appeal 
subsequent to receipt of the SOC, in order 
to perfect appeals of those claims. If the 
veteran perfects an appeal as to this 
issue, that issue should also be returned 
to the Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


	(CONTINUED ON NEXT PAGE)




of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



